State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     106463
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JUAN MEDINA,
                    Appellant.
________________________________


Calendar Date:   April 24, 2015

Before:   Peters, P.J., Garry, Egan Jr. and Lynch, JJ.

                             __________


      Brian M. Callahan, Schenectady, for appellant, and
appellant pro se.

      Robert M. Carney, District Attorney, Schenectady (Peter H.
Willis of counsel), for respondent.

                             __________


Egan Jr., J.

      Appeal from a judgment of the County Court of Schenectady
County (Drago, J.), rendered November 14, 2013, convicting
defendant upon his plea of guilty of the crime of criminal
possession of a weapon in the second degree.

      In full satisfaction of a six-count indictment, defendant
pleaded guilty to criminal possession of a weapon in the second
degree and waived his right to appeal. Defendant thereafter was
sentenced – consistent with the terms of the plea agreement – to
a prison term of 5½ years followed by 3½ years of postrelease
supervision. Defendant now appeals, primarily contending that
his plea was involuntary because he was not adequately apprised
of the postrelease supervision (hereinafter PRS) component of his
                              -2-                  106463

sentence.

      We affirm. Although defendant's challenge to the
voluntariness of his plea survives his uncontested waiver of the
right to appeal, it is unpreserved for our review in the absence
of an appropriate postallocution motion (see People v White, 119
AD3d 1286, 1287 [2014], lv denied 24 NY3d 1222 [2015]). Contrary
to defendant's assertion, County Court twice advised defendant –
prior to accepting his plea – of the range of PRS to which he
would be subject, reiterated this range again prior to imposing
sentence and thereafter expressly referenced the PRS component of
defendant's sentence at the time thereof, thereby triggering the
preservation requirement (see People v Crowder, 24 NY3d 1134,
1136-1137 [2015]; People v Murray, 15 NY3d 725, 726-727 [2010];
People v White, 119 AD3d at 1287). Under these circumstances,
the narrow exception to the preservation requirement set forth in
People v Louree (8 NY3d 541, 545-546 [2007]) is inapplicable (see
People v Davis, 114 AD3d 1166, 1166-1167 [2014], lv denied 23
NY3d 1035 [2014]; compare People v Bolivar, 118 AD3d 91, 93-94
[2014]). Finally, to the extent that defendant contends that
County Court's comments reflect that it relied upon inaccurate
and/or unreliable information in imposing sentence, inasmuch as
defendant's argument on this point "amounts to a challenge to the
procedures utilized in determining his sentence and does not
implicate the legality of the sentence or the power of the court
to impose it, defendant's valid waiver of the right to appeal
precludes our review of such claim" (People v Smith, 119 AD3d
1088, 1089 [2014], lvs denied 24 NY3d 1084, 1089 [2014]).

     Peters, P.J., Garry and Lynch, JJ., concur.
                        -3-                  106463

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court